Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Contact: Marsha Morgan (817) 352-6452 Media Contact: Mary Jo Keating (817) 867-6407 BurlingtonNorthern Santa Fe Reports All-Time Record Fourth Quarter EPS · Quarterly earnings were $1.46 per diluted share, compared with fourth-quarter 2006 earnings of $1.42 per diluted share. · Freight revenues increased $352 million, or 9 percent, to $4.12 billion compared with $3.77 billion in the fourth quarter of 2006, principally due to strong yields and an increase in fuel surcharges of approximately $120 million. · Operating income was $950 million, compared to $943 million in the fourth quarter of 2006.Operating income reflects a $257 million increase in fuel expense, principally resulting from higher fuel prices. · Full-year 2007 earnings per diluted share were $5.10.This compared to earnings per diluted share of $5.11 for 2006. · For 2007, BNSF exceeded $1 billion in free cash flow before dividends and achieved $738 million in free cash flow after dividends. FORT WORTH, Texas, January 29, 2008 - Burlington Northern Santa Fe Corporation (BNSF) (NYSE: BNI) today reported quarterly earnings of $1.46 per diluted share, compared with fourth-quarter 2006 earnings of $1.42 per share. “For the fifth consecutive year, BNSF achieved all-time record annual revenues and was able to generate record cash flows despite a soft economy.In the fourth quarter, the Company was able to demonstrate earnings per share growth despite significant fuel headwind and continued softness in the Industrial Products and Consumer Products businesses. Looking forward, we continue to be optimistic about the long-term prospects for BNSF,” said Matthew K. Rose, BNSF Chairman, President and Chief Executive Officer. -more- Fourth-quarter 2007 freight revenues increased $352 million, or 9 percent, to an all-time quarterly record of $4.12 billion compared with $3.77 billion in the prior year. The 9-percent increase in revenue is primarily attributable to record quarterly revenues and volumes for both the Agricultural Products and Coal business groups and an increase in fuel surcharges of approximately $120 million driven by rising fuel prices. Agricultural Products revenues were up $158 million, or 24 percent, to an all-time quarterly record of $804 million for the fourth quarter of 2007.This increase was primarily due to a 14-percent unit volume increase, predominately from wheat, ethanol, soybeans and fertilizer.Coal revenues rose by $119 million, or 15 percent, to $894 million, as a result of increased tons per unit and improved yields.Industrial Products revenues increased by $41 million, or 5 percent, to $926 million on 2-percent higher unit volumes.Strong demand for construction and petroleum products was offset by a decline in building products as a result of weakness in the housing market.Consumer Products revenues of $1.50 billion were $34 million, or 2 percent higher than the fourth quarter of 2006, principally due to stronger yields. Operating expenses for the fourth quarter of 2007 were $3.30 billion compared with fourth-quarter 2006 operating expenses of $2.94 billion.The $356 million increase in operating expenses was largely driven by a $257 million increase in fuel expense primarily reflecting increased prices and a reduced hedge benefit. For the full year of 2007, operating revenues reached a record $15.8 billion, a 5-percent increase over 2006, which included revenue increases in each of the Company’s four business groups, with record revenues in the Agricultural Products and Coal business groups.Despite a $310 million reduction in fuel hedge benefit, 2007 operating income of $3.49 billion decreased slightly compared with the prior year. Burlington Northern Santa Fe Corporation’s subsidiary BNSF Railway Company operates one of the largest North American rail networks, with about 32,000 route miles in 28 states and two Canadian provinces. BNSF Railway Company is among the world's top transporters of intermodal traffic, moves more grain than any other American railroad, carries the components of many of the products we depend on daily, and hauls enough low-sulfur coal to generate about ten percent of the electricity produced in the United States. BNSF Railway Company is an industry leader in Web-enabling a variety of customer transactions at www.bnsf.com. 2 BNSF’s free cash flow, as discussed above, is a non-GAAP measure and should be considered in addition to, but not as a substitute or preferable to, other information prepared in accordance with GAAP. However, the information is included herein as management believes that free cash flow provides meaningful information about BNSF’s ability to generate cash flows from the operation of its business.Below is the calculation of free cash flow for 2007. Free Cash Flow Calculation (in millions) 2007 Net cash provided by operating activities $ $3,492 Net cash used for investing activities (2,374 ) Free Cash Flow before Dividends 1,118 Dividends paid (380 ) Free Cash Flow after Dividends $ 738 Financial information follows: 3 Burlington Northern Santa Fe Corporation Consolidated Income Information (Dollars in millions, except per share data) Three Months Ended December 31, Year Ended December 31, 2007 2006 2007 2006 2005 (As Adjusted)* (As Adjusted)* (As Adjusted)* Operating revenues Freight revenues $ 4,121 $ 3,769 $ 15,349 $ 14,545 $ 12,606 Other revenues 124 113 453 440 381 Total operating revenues 4,245 3,882 15,802 14,985 12,987 Operating expenses Compensation and benefits 979 994 3,773 3,816 3,515 Fuel 960 703 3,197 2,734 1,959 Purchased services 513 461 2,023 1,906 1,713 Depreciation and amortization 340 301 1,293 1,176 1,111 Equipment rents 238 235 942 930 886 Materials and other (a) 265 245 1,088 902 876 Total operating expenses 3,295 2,939 12,316 11,464 10,060 Operating income 950 943 3,486 3,521 2,927 Interest expense 126 121 511 485 437 Other expense, net 1 10 18 40 37 Income before income taxes 823 812 2,957 2,996 2,453 Income tax expense 306 293 1,128 1,107 919 Net income $ 517 $ 519 $ 1,829 $ 1,889 $ 1,534 Diluted earnings per share $ 1.46 $ 1.42 $ 5.10 $ 5.11 $ 4.02 Diluted average shares outstanding (in millions) 354.3 365.3 358.9 369.8 381.8 Operating ratio (b) 76.9 % 75.0 % 77.3 % 75.8 % 76.8 % (a) 2007 includes a first-quarter charge of $81 million for additional environmental expenses and a technology system write-off.2005 includes a fourth-quarternet loss of $57 million fromtwo commuter-related transactions. (b) Calculated as total operating expenses less other revenues divided by freight revenues. *Prior year numbers have been adjusted for the retrospective adoption of Financial Accounting Standards Board (FASB) Staff Position (FSP) AUG AIR-1, Accounting forPlanned MajorMaintenance Activities. 4 Burlington Northern Santa Fe Corporation Consolidated Income Information 2007 (Dollars in millions, except per share data) 2007 1st 2nd 3rd 4th Full Quarter Quarter Quarter Quarter Year Operating revenues Freight revenues $ 3,544 $ 3,736 $ 3,948 $ 4,121 $ 15,349 Other revenues 101 107 121 124 453 Total operating revenues 3,645 3,843 4,069 4,245 15,802 Operating expenses Compensation and benefits 932 925 937 979 3,773 Fuel 652 771 814 960 3,197 Purchased services 502 507 501 513 2,023 Depreciation and amortization 307 322 324 340 1,293 Equipment rents 232 237 235 238 942 Materials and other (a) 326 240 257 265 1,088 Total operating expenses 2,951 3,002 3,068 3,295 12,316 Operating income 694 841 1,001 950 3,486 Interest expense 121 132 132 126 511 Other expense, net 5 6 6 1 18 Income before income taxes 568 703 863 823 2,957 Income tax expense 219 270 333 306 1,128 Net income $ 349 $ 433 $ 530 $ 517 $ 1,829 Diluted earnings per share $ 0.96 $ 1.20 $ 1.48 $ 1.46 $ 5.10 Diluted average shares outstanding (in millions) 363.7 360.8 357.1 354.3 358.9 Operating ratio (b) 80.4 % 77.5 % 74.6 % 76.9 % 77.3 % (a) First-quarter includes a charge of $81 million for additional environmental expenses and a technology system write-off. (b) Calculated as total operating expenses less other revenues divided by freight revenues. 5 Burlington Northern Santa Fe Corporation Consolidated Income Information 2006* (Dollars in millions, except per share data) 2006 1st 2nd 3rd 4th Full Quarter Quarter Quarter Quarter Year Operating revenues Freight revenues $ 3,369 $ 3,592 $ 3,815 $ 3,769 $ 14,545 Other revenues 94 109 124 113 440 Total operating revenues 3,463 3,701 3,939 3,882 14,985 Operating expenses Compensation and benefits 919 928 975 994 3,816 Fuel 561 678 792 703 2,734 Purchased services 464 481 500 461 1,906 Depreciation and amortization 289 290 296 301 1,176 Equipment rents 231 232 232 235 930 Materials and other 206 228 223 245 902 Total operating expenses 2,670 2,837 3,018 2,939 11,464 Operating income 793 864 921 943 3,521 Interest expense 121 118 125 121 485 Other expense, net 9 11 10 10 40 Income before income taxes 663 735 786 812 2,996 Income tax expense 253 264 297 293 1,107 Net income $ 410 $ 471 $ 489 $ 519 $ 1,889 Diluted earnings per share $ 1.09 $ 1.27 $ 1.33 $ 1.42 $ 5.11 Diluted average shares outstanding (in millions) 376.7 370.7 366.8 365.3 369.8 Operating ratio (a) 76.5 % 75.9 % 75.9 % 75.0 % 75.8 % (a) Calculated as total operating expenses less other revenues divided by freight revenues. * Prior year numbers have been adjusted for the retrospective adoption ofFSP AUG AIR-1, Accounting for PlannedMajorMaintenance Activities. 6 Burlington Northern Santa Fe Corporation Consolidated Balance Sheet Information (Dollars in millions, except per share amounts) December 31, 2007 2006 (As Adjusted)* Assets Current assets: Cash and cash equivalents $ 330 $ 375 Accounts receivable, net 790 805 Materials and supplies 579 488 Current portion of deferred income taxes 290 345 Other current assets 192 168 Total current assets 2,181 2,181 Property and equipment, net 29,567 27,921 Other assets 1,835 1,695 Total assets $ 33,583 $ 31,797 Liabilities and stockholders' equity Current liabilities: Accounts payable and other current liabilities $ 2,824 $ 2,853 Long-term debt due within one year 411 473 Total current liabilities 3,235 3,326 Long-term debt and commercial paper 7,735 6,912 Deferred income taxes 8,484 8,298 Casualty and environmental liabilities 843 830 Pension and retiree health and welfare liability 444 604 Employee separation costs 77 86 Other liabilities 1,621 1,213 Total liabilities 22,439 21,269 Stockholders' equity: Common stock and additional paid-in capital 7,353 6,995 Retained earnings 11,152 9,739 Treasury stock and other (7,361) (6,206) Total stockholders' equity 11,144 10,528 Total liabilities and stockholders' equity $ 33,583 $ 31,797 Book value per share $ 32.05 $ 29.42 Common shares outstanding (in millions) 347.7 357.9 Net debt to total capitalization (a) 41.2 % 40.0 % (a)Net debt is calculated as total debt less cash and cash equivalents, and capitalization is calculated as the sum of net debtand totalstockholders' equity. * Prior year numbers have been adjusted for the retrospective adoption ofFSP AUG AIR-1, Accounting for PlannedMajor Maintenance Activities. 7 Burlington Northern Santa Fe Corporation Consolidated Cash Flow Information (in millions) Three Months Ended December 31, Year Ended December 31, 2007 2006 2007 2006 2005 (As Adjusted)* (As Adjusted)* (As Adjusted)* Operating activities Net income $ 517 $ 519 $ 1,829 $ 1,889 $ 1,534 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 340 301 1,293 1,176 1,111 Deferred income taxes 60 155 280 316 219 Long-term casualty and environmental liabilities, net - (15) 26 (55) (71) Other, net 25 (103) 162 (70) (28) Changes in accounts receivable sales program 100 - - - (350) Other changes in working capital (15) (34) (98) (67) 291 Net cash provided by operating activities 1,027 823 3,492 3,189 2,706 Investing activities Capital expenditures (473) (465) (2,248) (2,014) (1,750) Other, net 210 143 (126) (153) (370) Net cash used for investing activities (263) (322) (2,374) (2,167) (2,120) Financing activities Dividends paid (112) (90) (380) (310) (267) Purchase of BNSF common stock (301) (140) (1,265) (730) (799) Proceeds from stock options exercised 16 17 142 116 244 Other, net (412) 3 340 202 (11) Net cash used for financing activities (809) (210) (1,163) (722) (833) (Decrease) increase in cash and cash equivalents (45) 291 (45) 300 (247) Cash and cash equivalents: Beginning of period 375 84 375 75 322 End of period $ 330 $ 375 $ 330 $ 375 $ 75 * Prior year numbers have been adjusted for the retrospective adoption of FSP AUG AIR-1, Accounting for Planned Major Maintenance Activities and certaincomparative prior period amounts have been adjusted to conform to the current period presentation. 8 Burlington Northern Santa Fe Corporation Consolidated Cash Flow Information* (in millions) 2007 1st 2nd 3rd 4th Full Quarter Quarter Quarter Quarter Year Operating activities Net income $ 349 $ 433 $ 530 $ 517 $ 1,829 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 307 322 324 340 1,293 Deferred income taxes 52 62 106 60 280 Long-term casualty and environmental liabilities, net 42 (9 ) (7 ) - 26 Other, net 41 52 44 25 162 Changes in accounts receivable sales program 300 (300 ) (100 ) 100 - Other changes in working capital 57 (132 ) (8 ) (15 ) (98 ) Net cash provided by operating activities 1,148 428 889 1,027 3,492 Investing activities Capital expenditures (537 ) (615 ) (623 ) (473 ) (2,248 ) Other, net (294 ) 112 (154 ) 210 (126 ) Net cash used for investing activities (831 ) (503 ) (777 ) (263 ) (2,374 ) Financing activities Dividends paid (90 ) (89 ) (89 ) (112 ) (380 ) Purchase of BNSF common stock (349 ) (360 ) (255 ) (301 ) (1,265 ) Proceeds from stock options exercised 55 60 11 16 142 Other, net 84 465 203 (412 ) 340 Net cash (used for) provided byfinancing activities (300 ) 76 (130 ) (809 ) (1,163 ) Increase (decrease) in cash and cash equivalents 17 1 (18 ) (45 ) (45 ) Cash and cash equivalents: Beginning of period 375 392 393 375 375 End of period $ 392 $ 393 $ 375 $ 330 $ 330 * Certain interim period amounts have been reclassified to conform with the current period presentation. 9 Burlington Northern Santa Fe Corporation Operating Statistics* Three Months Ended December 31, Year Ended December 31, 2007 2006 2007 2006 2005 (As Adjusted)* (As Adjusted)* (As Adjusted)* Cars/units (in thousands) 2,600 2,677 10,318 10,637 10,024 Average revenues per car/unit $ 1,585 $ 1,408 $ 1,488 $ 1,367 $ 1,258 Revenue ton miles (in millions) 170,246 163,790 657,572 647,857 604,656 Gross ton miles (in millions) 288,172 282,499 1,121,255 1,119,928 1,061,108 RTM/GTM 0.59 0.58 0.59 0.58 0.57 Freight revenue/thousand RTM $ 24.21 $ 23.01 $ 23.34 $ 22.45 $ 20.85 Operating expense/thousand RTM (a) $ 19.35 $ 17.94 $ 18.73 $ 17.70 $ 16.64 Freight revenue/thousand GTM $ 14.30 $ 13.34 $ 13.69 $ 12.99 $ 11.88 Operating expense/thousand GTM (a) $ 11.43 $ 10.40 $ 10.98 $ 10.24 $ 9.48 Compensation and benefits/thousand GTM $ 3.40 $ 3.52 $ 3.36 $ 3.41 $ 3.31 Average employees 40,970 41,550 41,189 41,338 39,353 Period end employees 40,261 41,201 40,261 41,201 40,388 Thousand RTM/average employee 4,155 3,942 15,965 15,672 15,365 Thousand GTM/average employee 7,034 6,799 27,222 27,092 26,964 Gallons of fuel used (in millions) 373 378 1,442 1,478 1,402 Average price per gallon of fuel (b) $ 2.57 $ 1.86 $ 2.22 $ 1.85 $ 1.40 GTM/gallon of fuel 773 747 778 758 757 Freight train miles (in millions) 44 44 169 173 167 GTM/freight train hours (in thousands) 135 124 129 123 121 Route miles operated 32,205 31,910 32,205 31,910 32,154 (a) 2007 includes a first-quarter charge of $81 million for additional environmental expenses and a technology system write-off. (b) Includes handling, taxes and hedge effect. * Prior year numbers have been adjusted for the retrospective adoption ofFSP AUG AIR-1, Accounting for PlannedMajorMaintenance Activities and certain comparative prior period amounts have been adjusted to conform to the current period presentation. 10 Burlington Northern Santa Fe Corporation Operating Statistics* 2007 1st 2nd 3rd 4th Full Quarter Quarter Quarter Quarter Year Cars/units (in thousands) 2,507 2,581 2,630 2,600 10,318 Average revenues per car/unit $ 1,414 $ 1,448 $ 1,501 $ 1,585 $ 1,488 Revenue ton miles (in millions) 157,263 163,428 166,635 170,246 657,572 Gross ton miles (in millions) 270,083 279,535 283,465 288,172 1,121,255 RTM/GTM 0.58 0.58 0.59 0.59 0.59 Freight revenue/thousand RTM $ 22.54 $ 22.86 $ 23.69 $ 24.21 $ 23.34 Operating expense/thousand RTM(a) $ 18.76 $ 18.37 $ 18.41 $ 19.35 $ 18.73 Freight revenue/thousand GTM $ 13.12 $ 13.37 $ 13.93 $ 14.30 $ 13.69 Operating expense/thousand GTM(a) $ 10.93 $ 10.74 $ 10.82 $ 11.43 $ 10.98 Compensation and benefits/thousand GTM $ 3.45 $ 3.31 $ 3.31 $ 3.40 $ 3.36 Average employees 40,984 41,510 41,293 40,970 41,189 Period end employees 41,541 41,328 41,087 40,261 40,261 Thousand RTM/average employee 3,837 3,937 4,035 4,155 15,965 Thousand GTM/average employee 6,590 6,734 6,865 7,034 27,222 Gallons of fuel used (in millions) 360 356 353 373 1,442 Average price per gallon of fuel (b) $ 1.81 $ 2.17 $ 2.31 $ 2.57 $ 2.22 GTM/gallon of fuel 750 785 803 773 778 Freight train miles (in millions) 41 42 42 44 169 GTM/freight train hours (in thousands) 125 126 130 135 129 Route Miles Operated 32,023 32,332 32,231 32,205 32,205 (a) 2007 includes a first-quarter charge of $81 million for additional environmental expenses and a technology system write-off. (b) Includes handling, taxes and hedge effect. *Certaininterim period amounts have beenreclassified to conformwith the current period presentation. 11 Burlington Northern Santa Fe Corporation Revenue Statistics by Commodity* Three Months 06-07 Ended December 31, Percent Year Ended December 31, Percent 2007 2006 Change 2007 2006 2005 Change Revenues(in millions) Domestic Intermodal $ 700 $ 674 3.9 % $ 2,541 $ 2,564 $ 2,372 (0.9) % International Intermodal 664 661 0.5 2,627 2,576 2,121 2.0 Automotive 133 128 3.9 496 473 405 4.9 Total Consumer Products 1,497 1,463 2.3 5,664 5,613 4,898 0.9 Industrial Products 926 885 4.6 3,684 3,589 3,128 2.6 Coal 894 775 15.4 3,279 2,916 2,448 12.4 Agricultural Products 804 646 24.5 2,722 2,427 2,132 12.2 Total freight revenue 4,121 3,769 9.3 15,349 14,545 12,606 5.5 Other revenue 124 113 9.7 453 440 381 3.0 Total revenues $ 4,245 $ 3,882 9.4 % $ 15,802 $ 14,985 $ 12,987 5.5 % Cars/units(in thousands) Domestic Intermodal 551 554 (0.5) % 2,097 2,151 2,110 (2.5) % International Intermodal 673 793 (15.1) 2,886 3,195 2,928 (9.7) Automotive 42 45 (6.7) 166 174 177 (4.6) Total Consumer Products 1,266 1,392 (9.1) 5,149 5,520 5,215 (6.7) Industrial Products 412 402 2.5 1,664 1,686 1,655 (1.3) Coal 640 636 0.6 2,472 2,458 2,238 0.6 Agricultural Products 282 247 14.2 1,033 973 916 6.2 Total cars/units 2,600 2,677 (2.9) % 10,318 10,637 10,024 (3.0) % Average revenue per car/unit Domestic Intermodal $ 1,270 $ 1,217 4.4 % $ 1,212 $ 1,192 $ 1,124 1.7 % International Intermodal 987 834 18.3 910 806 724 12.9 Automotive 3,167 2,844 11.4 2,988 2,718 2,288 9.9 Total Consumer Products 1,182 1,051 12.5 1,100 1,017 939 8.2 Industrial Products 2,248 2,201 2.1 2,214 2,129 1,890 4.0 Coal 1,397 1,219 14.6 1,326 1,186 1,094 11.8 Agricultural Products 2,851 2,615 9.0 2,635 2,494 2,328 5.7 Average revenue per car/unit $ 1,585 $ 1,408 12.6 % $ 1,488 $ 1,367 $ 1,258 8.9 % Revenue ton miles(in millions) Domestic Intermodal 13,737 13,711 0.2 % 52,492 53,904 54,463 (2.6) % International Intermodal 20,039 21,513 (6.9) 82,526 84,728 78,332 (2.6) Automotive 1,576 1,602 (1.6) 6,123 6,004 5,794 2.0 Total Consumer Products 35,352 36,826 (4.0) 141,141 144,636 138,589 (2.4) Industrial Products 28,637 28,252 1.4 117,338 120,130 116,404 (2.3) Coal 73,156 70,366 4.0 280,365 271,499 242,409 3.3 Agricultural Products 33,101 28,346 16.8 118,728 111,592 107,254 6.4 Total revenue ton miles 170,246 163,790 3.9 % 657,572 647,857 604,656 1.5 % Freight revenue per thousand ton miles Domestic Intermodal $ 50.96 $ 49.16 3.7 % $ 48.41 $ 47.57 $ 43.55 1.8 % International Intermodal 33.14 30.73 7.8 31.83 30.40 27.08 4.7 Automotive 84.39 79.90 5.6 81.01 78.78 69.90 2.8 Total Consumer Products 42.35 39.73 6.6 40.13 38.81 35.34 3.4 Industrial Products 32.34 31.33 3.2 31.40 29.88 26.87 5.1 Coal 12.22 11.01 11.0 11.70 10.74 10.10 8.9 Agricultural Products 24.29 22.79 6.6 22.93 21.75 19.88 5.4 Freight revenue per thousand ton miles $ 24.21 $ 23.01 5.2 % $ 23.34 $ 22.45 $ 20.85 4.0 % *Certain comparative prior period amounts have been adjusted to conform to the current period presentation. 12 Burlington Northern Santa Fe Corporation Revenue Statistics by Commodity* 2007 1st 2nd 3rd 4th Full Quarter Quarter Quarter Quarter Year Revenues(in millions) Domestic Intermodal $ 586 $ 610 $ 645 $ 700 $ 2,541 International Intermodal 610 663 690 664 2,627 Automotive 116 127 120 133 496 Total Consumer Products 1,312 1,400 1,455 1,497 5,664 Industrial Products 846 950 962 926 3,684 Coal 760 776 849 894 3,279 Agricultural Products 626 610 682 804 2,722 Total freight revenue 3,544 3,736 3,948 4,121 15,349 Other revenue 101 107 121 124 453 Total revenues $ 3,645 $ 3,843 $ 4,069 $ 4,245 $ 15,802 Cars/units(in thousands) Domestic Intermodal 508 510 528 551 2,097 International Intermodal 727 746 740 673 2,886 Automotive 41 44 39 42 166 Total Consumer Products 1,276 1,300 1,307 1,266 5,149 Industrial Products 390 431 431 412 1,664 Coal 594 611 627 640 2,472 Agricultural Products 247 239 265 282 1,033 Total cars/units 2,507 2,581 2,630 2,600 10,318 Average revenue per car/unit Domestic Intermodal $ 1,154 $ 1,196 $ 1,222 $ 1,270 $ 1,212 International Intermodal 839 889 932 987 910 Automotive 2,829 2,886 3,077 3,167 2,988 Total Consumer Products 1,028 1,077 1,113 1,182 1,100 Industrial Products 2,169 2,204 2,232 2,248 2,214 Coal 1,279 1,270 1,354 1,397 1,326 Agricultural Products 2,534 2,552 2,574 2,851 2,635 Average revenue per car/unit $ 1,414 $ 1,448 $ 1,501 $ 1,585 $ 1,488 Revenue ton miles(in millions) Domestic Intermodal 12,588 12,836 13,331 13,737 52,492 International Intermodal 20,321 21,312 20,854 20,039 82,526 Automotive 1,464 1,629 1,454 1,576 6,123 Total Consumer Products 34,373 35,777 35,639 35,352 141,141 Industrial Products 27,735 30,629 30,337 28,637 117,338 Coal 66,434 69,307 71,468 73,156 280,365 Agricultural Products 28,721 27,715 29,191 33,101 118,728 Total revenue ton miles 157,263 163,428 166,635 170,246 657,572 Freight revenue per thousand ton miles Domestic Intermodal $ 46.55 $ 47.52 $ 48.38 $ 50.96 $ 48.41 International Intermodal 30.02 31.11 33.09 33.14 31.83 Automotive 79.23 77.96 82.53 84.39 81.01 Total Consumer Products 38.17 39.13 40.83 42.35 40.13 Industrial Products 30.50 31.02 31.71 32.34 31.40 Coal 11.44 11.20 11.88 12.22 11.70 Agricultural Products 21.80 22.01 23.36 24.29 22.93 Freight revenue per thousand ton miles $ 22.54 $ 22.86 $ 23.69 $ 24.21 $ 23.34 *Certaininterim period amounts have beenreclassified to conformwith the current period presentation. 13 Burlington Northern Santa Fe Corporation Capital Expenditures and Track Maintenance Three Months Ended December 31, Year Ended December 31, 2007 2006 2007 2006 2005 Capital expenditures(in millions) Maintenance of way Rail $ 71 $ 53 $ 376 $ 304 $ 232 Ties 60 66 316 311 284 Surfacing 41 44 235 214 183 Other 99 94 432 397 354 Total maintenance of way 271 257 1,359 1,226 1,053 Mechanical 39 41 141 152 136 Information services 26 19 75 65 64 Other 31 39 105 121 108 Total maintenance of business 367 356 1,680 1,564 1,361 Terminal and line expansion 106 109 568 450 389 Total capital expenditures $ 473 $ 465 $ 2,248 $ 2,014 $ 1,750 Track maintenance Track miles of rail laid Maintenance of business 174 133 773 692 517 Expansion projects 36 14 183 125 162 Total 210 147 956 817 679 Cross ties inserted (thousands) Maintenance of business 479 531 2,708 2,638 2,782 Expansion projects 87 32 418 319 389 Total 566 563 3,126 2,957 3,171 Track resurfaced (miles) 1,869 2,181 11,687 12,588 12,790 14 Burlington Northern Santa Fe Corporation Capital Expenditures and Track Maintenance 2007 1st 2nd 3rd 4th Full Quarter Quarter Quarter Quarter Year Capital expenditures(in millions) Maintenance of way Rail $ 82 $ 117 $ 106 $ 71 $ 376 Ties 78 100 78 60 316 Surfacing 48 78 68 41 235 Other 103 102 128 99 432 Total maintenance of way 311 397 380 271 1,359 Mechanical 26 36 40 39 141 Information services 16 20 13 26 75 Other 27 24 23 31 105 Total maintenance of business 380 477 456 367 1,680 Terminal and line expansion 157 138 167 106 568 Total capital expenditures $ 537 $ 615 $ 623 $ 473 $ 2,248 Track maintenance Track miles of rail laid Maintenance of business 125 246 228 174 773 Expansion projects 21 51 75 36 183 Total 146 297 303 210 956 Cross ties inserted (thousands) Maintenance of business 664 818 747 479 2,708 Expansion projects 54 133 144 87 418 Total 718 951 891 566 3,126 Track resurfaced (miles) 2,136 4,234 3,448 1,869 11,687 15 Burlington Northern Santa Fe Corporation Outstanding Debt (Dollars in millions) December 31, 2007 2006 Notes and debentures, weighted average rate of 6.6 percent, due 2008 to 2097* $ 6,376 $ 5,364 Equipment obligations, weighted average rate of 6.6 percent, due 2008 to 2016 297 347 Capitalized lease obligations, weighted average rate of 6.3 percent, due 2008 to 2027 938 609 Mortgage bonds, weighted average rate of 5.6 percent, due 2008 to 2047 102 106 Financing obligations, weighted average rate of 6.3 percent, due 2008 to 2028 211 153 Commercial paper, weighted average rate of 5.5 percent 261 846 Unamortized discount and other, net (39) (40) Total outstanding debt 8,146 7,385 Less:current portion of long-term debt (411) (473) Long-term debt $ 7,735 $ 6,912 * Notes and debentures include a fair value adjustment increase for hedges of$6 million and a decrease of $6 million at December 31, 2007and 2006, respectively. 16
